     Case 1:19-cv-06691-RPK-SJB Document 59 Filed 06/23/21 Page 1 of 3 PageID #: 1147




Brett A. Scher, Esq.
bscher@kdvlaw.com



                                                             June 23, 2021
        VIA ECF
        Honorable Sanket J. Bulsara, U.S.M.J.
        United States District Court
        Eastern District of New York
        225 Cadman Plaza East
        Brooklyn, NY 11201
                  Re:     Dupres v. Houslanger & Associates, PLLC
                          Case No. 1:19-cv-6691 (LDH)(SJB)

        Dear Judge Bulsara:

                This firm represents Defendants Houslanger & Associates, PLLC (“H&A”), Todd
        Houslanger and Bryan Bryks (collectively, the “Defendants”) in the above matter. Pursuant to
        Sections III(B) and IV(B) of Your Honor’s Individual Practices, we write to respectfully request
        that this Court issue a partial stay of its June 9, 2021 Order (the “Order”) (ECF Doc. 56).
        Specifically, Defendants have filed objections limited to the portion of the Order directing
        Defendants to produce a sampling of H&A’s attorney files regarding unnamed putative members
        (“Class Member Files”)1 and seek a stay of their obligation to produce any such Class Member
        Files pending Judge Kovner’s ruling on the objections. Plaintiffs oppose the request.

                As discussed below, the requested stay is appropriate because Defendants have valid
        objections to producing Class Member Files, have a fully briefed motion to dismiss that is pending
        before Judge Kovner, and the costs associated with producing the Class Member Files will
        substantially deplete Defendants’ remaining insurance coverage.

                                    RELEVANT PROCEDURAL HISTORY

               Plaintiffs filed their Complaint in this putative class action on November 26, 2019, alleging
        that Defendants violated the Fair Debt Collection Practices Act (“FDCPA”) and New York state
        law while attempting to enforce “assigned” judgments entered against Plaintiffs in New York City
        Civil Court. (ECF Doc. 1). Their claims fell into two general categories: (1) “execution claims”
        covering Defendants’ efforts to execute on the judgments; and (2) “opposition claims” covering
        Defendants’ responses to Plaintiffs’ motions to vacate the judgments in New York City Civil
        Court. The putative “Execution Class” refers to individuals with execution claims. The putative
        “Opposition Class” is a subset of the Execution Class consisting of individuals with both execution
        claims and opposition claims.


        1
            See ECF Doc. 58.
Case 1:19-cv-06691-RPK-SJB Document 59 Filed 06/23/21 Page 2 of 3 PageID #: 1148
 Hon. Sanket J. Bulsara, U.S.M.J.
 Case No. 1:19-cv-6691
 Page 2 of 3

         On January 27, 2020, Defendants submitted a letter to Judge DeArcy Hall requesting a pre-
 motion conference regarding a proposed motion to dismiss under Fed. R. Civ. P. 12(b)(1) and (6)
 (the “Motion to Dismiss). (ECF Docs. 18 and 19). The case was subsequently reassigned to Judge
 Kovner, who held the pre-motion conference on August 3, 2020. The Motion to Dismiss was filed
 on September 25, 2020 and has been fully briefed since December 1, 2020. (See ECF Docs. 36,
 37, 41, 43).

         On February 24, 2021, Plaintiffs filed a motion to compel Defendants to produce, among
 other things: (1) H&A’s attorney files pertaining to the entire putative Opposition Class and ten
 percent (10%) of the putative Execution Class; (2) purchase agreements, bills of sale and
 collection/service agreements for judgment creditors on whose behalf H&A executed on assigned
 judgments against members of the putative Execution Class and Opposition Class, including but
 not limited to Plaintiffs themselves (“Judgment Creditor Documents”); and (3) H&A’s files
 concerning process servers that may have been involved in procuring the judgments against
 members of the putative Execution Class and Opposition Class, including but not limited to
 Plaintiffs themselves (“Process Server Documents”). (See ECF Doc. 47). Defendants filed
 opposition on March 5, 2021 (ECF Doc. 50).

         On June 9, 2021, this Court issued the Order granting Plaintiffs’ motion to compel in part.
 As relevant here, the Order directed Defendants to produce a 10 percent sample of Class Member
 Files for the Opposition Class and a separate 5 percent sample of Class Member Files for the
 Execution Class. (Order at 5-6). The Order also directed Defendants to produce all the Judgment
 Creditor Documents and Process Server Documents. (Id. at 6-7).

                             A LIMITED STAY SHOULD BE GRANTED

         Under Fed. R. Civ. P. 26(c), a district court has considerable discretion to stay discovery
 for “good cause” shown. Alavarez v. Experian Information Solutions, Inc., 2021 WL 2349370, at
 *1 (E.D.N.Y. June 7, 2021) (Wicks, M.J.). “Relevant factors to determine ‘good cause’ include
 the likelihood of success of any dipositive motions, whether the stay would prejudice the opposing
 party as well as the burden imposed upon the party seeking to respond to the proposed discovery.”
 aaPhirma, Inc. v. Kremers Urban Development Co., 2011 WL 2565359, at *1 (S.D.N.Y. June 15,
 2011) (Jones, D.J.).

         A stay of this Court’s Order to produce Class Member Files is warranted under the
 circumstances. First, as Defendants noted in their opposition to Plaintiffs’ motion to compel, and
 now in their objections to Judge Kovner, there is simply no precedent for compelling the pre-
 certification production of attorney files concerning individual unnamed putative class members
 (i.e., H&A’s files pertaining to collect efforts and litigation against putative class members) absent
 a showing that the named Plaintiffs need such material to prove the merits of their own claims and
 to establish the grounds for class certification. (See ECF Doc. 50 at 2 and Doc. 58 at 3-4).
 Plaintiffs made no such showing. This Court should afford Judge Kovner an opportunity to weigh
 in on the issue before Defendants bear the burden of such expansive discovery.

       Second, Defendants’ pending Motion to Dismiss has been fully briefed for nearly eight (8)
 months and figures to be decided by Judge Kovner in the near future -- an issue that was apparently
Case 1:19-cv-06691-RPK-SJB Document 59 Filed 06/23/21 Page 3 of 3 PageID #: 1149
 Hon. Sanket J. Bulsara, U.S.M.J.
 Case No. 1:19-cv-6691
 Page 3 of 3

 not considered in the Order despite having been raised by Defendants. “[W]here the named
 plaintiff’s claim is subject to dispositive motion, delaying class discovery is often appropriate.”
 Chow v. SentosaCare, LLC, 2020 WL 559704, at *2 (E.D.N.Y. Jan. 23, 2020) (Bulsara, M.J.)
 Here, Defendants’ Motion to Dismiss targeted nearly every claim in the Complaint, including all
 the “opposition claims” and all but two of the “execution claims.”2 Unless it is denied in its
 entirety, the decision on the Motion to Dismiss will significantly limit the scope of the case and
 any conceivable need for Class Member Files. Regardless, since Judge Kovner will decide the
 Motion to Dismiss, Judge Kovner is in the best position to determine whether that Motion justifies
 denying or at least postponing production of the Class Member Files.

         Third, the cost of producing the putative Class Member Files at issue is substantial.
 Defendants will need to produce at least 150 attorney files for the putative Class Member Files to
 comply with the Order -- 125 for the Execution Class and 25 for the Opposition Class. As this
 Court acknowledged, “each file will require time-consuming privilege review.” (Order at 5). The
 production will take hundreds of hours and cost tens of thousands of dollars at least. Importantly,
 Defendants’ insurance coverage for this action is an eroding policy (i.e., defense costs are applied
 to the policy limits).3

         Fourth, the proposed stay will not prejudice Plaintiffs. Defendants have not objected to the
 portions of the Order directing production of the Judgment Creditor Documents or Process Server
 Documents on a putative class-wide basis. Between those documents and Defendants’ already-
 completed production of H&A’s office procedures and its attorney files concerning Plaintiffs
 themselves, Plaintiffs will have plenty of material to work with while the parties await Judge
 Kovner’s ruling on Defendants’ objections. In addition, the parties can complete other discovery
 in the meantime, such as the depositions of the named Plaintiffs, which will be unaffected by the
 production of putative Class Member Files.

            We thank the Court for its consideration.

                                                           Respectfully submitted,
                                                           Kaufman Dolowich & Voluck, LLP


                                                 By:       /s/ Brett A. Scher
                                                           Brett A. Scher, Esq.
 cc:        All Counsel via ECF

 4843-5371-1600, v. 1



 2
  Essentially, Plaintiffs William Soto and Domingo Tolentino would be left with their claims that H&A failed to serve
 validation notices pursuant to 15 U.S.C. § 1692g before executing on the judgments against them, and Soto would
 have a claim relating to H&A’s alleged failure to notify him that his judgment had been assigned before restraining
 his bank account. Defendants have already produced copies of the validation notices in question to Plaintiffs’ counsel,
 and the notice served on Soto (like that served on every Plaintiff) expressly stated that H&A’s client was the “assignee”
 of the judgment that had been entered against him.
 3
     Defendants can supply an affidavit to the specific remaining limits, if this Court so requires.
